                                                                                                                 Page 1 of 2
              Case 2:20-cv-01789-ESW Document 1-1 Filed 09/14/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

  Plaintiff                                                     Defendant
            Susan Simington                                               Silver Spur MHP, LLC
  (s):                                                          (s):
 County of Residence: Maricopa                                 County of Residence: Maricopa
 County Where Claim For Relief Arose: Maricopa


 Plaintiff's Atty(s):                                          Defendant's Atty(s):
 Steven J. Jones , Attorney                                    Ryan J. McCarthy , Attorney
 Phillips Law Group, P.C.                                      Jones, Skelton & Hochuli, PLC
 3101 N. Central Avenue, Ste. 1500                             40 North Central Ave, Ste. 2700
 Phoenix, Arizona 85012                                        Phoenix, Arizona 85001
 602-258-8900                                                  602-263-1700


 Timothy G. Tonkin , Attorney                                  Alexander R. LaCroix , Attorney
 Phillips Law Group, P.C.                                      Jones, Skelton & Hochuli, PLC
 3101 N. Central Avenue, Ste. 1500                             40 North Central Ave. Ste. 2700
 Phoenix, Arizona 85012                                        Phoenix, Arizona 85004
 602-258-8900                                                  602-263-1700



 REMOVAL FROM MARICOPA COUNTY, CASE #CV2020-009859

 II. Basis of Jurisdiction:           4. Diversity (complete item III)

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- 1 Citizen of This State
                     Defendant:- 2 Citizen of Another State

 IV. Origin :                         2. Removed From State Court




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                        9/14/2020
                                                                                                          Page 2 of 2
                    Case 2:20-cv-01789-ESW Document 1-1 Filed 09/14/20 Page 2 of 2


 V. Nature of Suit:                 360 Other Personal Injury

 VI.Cause of Action:                Pursuant to 28 U.S.C. Sections 1332, 1441 and 1446.

 VII. Requested in Complaint
                  Class Action: No
              Dollar Demand: NA
                 Jury Demand: No

 VIII. This case IS RELATED to Case Number None assigned to Judge .

 Signature: /s/ Alexander R. LaCroix

        Date: 9/14/2020

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                  9/14/2020
